1                                                                                    JS-6
2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   WONGAB CORPORATION,                          )   NO. CV 17-5996 FMO (PLAx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14                                                )
     URBAN OUTFITTERS, INC., et al.,              )
15                                                )
                          Defendants.             )
16                                                )
17          Having been advised by counsel that the above-entitled action has been settled, IT IS
18   ORDERED that the above-captioned action is hereby 30 days from the filing date of this Order,
19   to re-open the action if settlement is not consummated. The court retains full jurisdiction over this
20   action and this Order shall not prejudice any party to this action.
21   Dated this 16th day of November, 2018.
22

23                                                                         /s/
                                                                    Fernando M. Olguin
24                                                             United States District Judge
25

26

27

28
